DETAILED ACTION
Claims status
In response to the application filed on 08/24/2022, claims 1-30 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Issue:
The amended claim 1 recites “wherein the first beam group, the second beam group, or both corresponds to a virtual antenna panel comprising at least one physical antenna panel at another device associated with the UE cooperation mode…”. [Emphasis Added].
Analysis:
In conventional wireless communications, a virtual antenna is considered as a logical concept related to physical layer (L1) for receiving data, whilst a physical antenna is also known as RF antenna which is visible on the device. The amended limitations “a virtual antenna panel comprising a physical antenna panel” is appeared to be misleading because they are two different ones having two different concepts for receiving data. One in ordinary skilled in the art wouldn’t able to determine what the applicant is trying to accomplish based on the above analysis. After applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear, thus the claim is indefinite and should be rejected. It is recommended that the claim language be amended such that the exact meaning of the above quoted limitation is clear. Independent claims 12, 20, and 26 are further rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, para. 2, based on the same/similar reason as discussed in above. Dependent claims 2-10, 13-19, 21-25, and 27-30 are also rejected as being dependency upon the rejected base claims. For the purpose of examinations, Examiner will interpret the claims as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, and 9-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2022/0095235 A1, as PCT filed on 02/18/2020) in view of LI (US 2022/0123818 A1, as PCT filed on 02/22/2019), and further in view of WELLE (US 2017/0141454 A1).
Regarding claim 1; Zhang discloses a method for wireless communications at a user equipment (UE), comprising: 
transmitting, to a base station, a first indication of a first capability level of the UE, the first capability level corresponding to a first beam group of a plurality of beam groups (See Fig. 15: At step 1502, The UE to communicate with the gNB via the first communication panel, i.e., first beam group. The UE can be configured to use beam reporting based on uplink beam selection, i.e., beam group,. In a beam reporting instance carried by the PUCCH and/or PUSCH, the UE can report the beam quality. For example, the beam quality may be reported using a Layer 1 Reference Signal Receiving Power (L1-RSRP). Note: either the beam quality or Signal Power RSRP could be analyzed as a capability level under the BRI. The UE may also report the measured panel index and/or beam index. Examples of these indexes may include a Synchronization Signal Block (SSB) and/or Channel State Information Reference Signal (CSI-RS) index. See ¶. [0244] and ¶. [0052]), wherein the UE supports each of the plurality of beam groups in a UE cooperation mode and each beam group of the plurality of beam groups is associated with a respective set of antenna components supported by the UE in the UE cooperation mode (See Fig. 3: This disclosure relates to antenna communications from user equipment (UE) to one or more nodes of a Next Generation Radio Access Network (NG-RAN) or a 5G communication network. Based on the communication parameters detected by the UE, the UE may activate particular antennas, antenna arrays, and/or antenna port groups to provide uplink communications to the node. ¶. [0041]);
transmitting, to the base station, a second indication of a second capability level of the UE, the second capability level corresponding to a second beam group of the plurality of beam groups (See Figs. 14-15 and Zhang’s claims 5-6 for receiving a status message from the UE indicating activation of the second communication panel, i.e., second beam group; and registering the second communication panel as being activated. See also step 1510 and ¶. [0228]), wherein the first beam group, the second beam group, or both corresponds to a virtual antenna panel comprising at least one physical antenna panel at another device associated with the UE cooperation mode (See Fig. 7: The antenna array 711 may comprise microstrip antennas, i.e., virtual antenna panel, or printed antennas that are fabricated on the surface of one or more printed circuit boards. The antenna array 711 may be formed in as a patch of metal foil (e.g., a patch antenna) in a variety of shapes, and may be coupled with the RF circuitry 706. ¶. [0168]);
receiving signaling that indicates an activated capability level for the UE, wherein the activated capability level is the second capability level (See Fig. 15: In step 1510, the gNB may establish communications with the UE via a second communication panel of the UE. For example, in response to identifying the first communication panel as deactivated, the gNB may identify a second communication panel as being activated. ¶. [0228]); and 
communicating with the base station based at least in part on the activated capability level using a corresponding beam group and the respective set of antenna components (See Figs. 14-15: the gNB may identify a second communication panel as activated based on a monitoring of communication slots. For example, the gNB may identify at least one instance of an uplink signal transmitted or scheduled from the second communication panel within a number of slots before a current slot. Similarly, the gNB may identify at least one beam reporting instance within a number of slots before a current slot. Based on the monitoring, the gNB may establish communications and/or receive uplink transmissions from the UE via the second communication panel. ¶. [0229]).
Zhang further states that an antenna panel may refer to an antenna port(s) group, i.e., beam group, because antenna generates beam. See ¶. [0058].
Even though, Zhang teaches the method of transmitting the first indication corresponding to the first beam group for the panel activation, and transmitting the second indication corresponding to the second beam group for the second panel activation, Zhang doesn’t explicitly teach the UE for receiving the activated capability level from a Base Station.
However, LI further discloses the UE for receiving the activated capability level from a Base Station (LI: See Fig. 1 and 2: The method may be applied to a terminal. The terminal may receive Media Access Control (MAC) signaling sent from a base station. The MAC signaling may be configured to activate beam indication information respectively corresponding to “n” antenna panels. The beam indication information corresponding to one of then antenna panels may be configured to indicate a corresponding beam when data transmission is performed by using the antenna panel. ¶. [0007]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that the UE for receiving the activated capability level from a Base Station as taught by LI to have incorporated in the system of Zhang, so that it would provide to select the correct beams to perform data transmission for different antenna panels by the UE but also thereby improve the success rate of data transmission in the multi-antenna panel scenario. LI: ¶. [0031]. [Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Neither Zhang nor Li explicitly discusses a virtual antenna panel at the another device. 
However, Welle further teaches a virtual antenna panel at the another device. (See Fig. 3: By emulating the additional antenna, a virtual array having good receiving properties can be formed. A virtual array or a co-array can be formed by way of temporally alternating operation of the transmission means and corresponding evaluation of the received signals. Forming a virtual array by providing an additional transmission means in the form of the virtual transmission means may contribute to forming receiving arrays or co-arrays. ¶. [0031]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a virtual antenna panel at the another device as taught by Welle to have incorporated in the system of Zhang, so that it would provide to receive a high quality of signal measurement to be achieved. Welle: ¶. [0006].

Regarding claim 2; Zhang discloses the method further comprising: 
determining a first beam group identifier for the first beam group based at least in part on a first panel identifier for a first antenna panel supported by the UE, the first antenna panel comprising a first set of antenna components associated with a first number of antenna ports, wherein the first indication comprises the first beam group identifier (Zhang: ¶. [0011]); 
determining a second beam group identifier for the second beam group based at least in part on a second panel identifier for a second antenna panel supported by the UE, the second antenna panel comprises a second set of antenna components associated with a second number of antenna ports, wherein the second indication comprises the second beam group identifier (Zhang: ¶. [0018]).

Regarding claim 3; Zhang discloses the method further comprising: 
receiving, from the base station, a first configuration for a first transmission configuration indicator list, the first transmission configuration indicator list including a first plurality of transmission configuration states for the UE, wherein the first transmission configuration indicator list is associated with the first beam group (See Fig. 15: steps 1502-1508. ¶. [0224]-¶. [0226]); and 
receiving, from the base station, a second configuration for a second transmission configuration indicator list, the second transmission configuration indicator list including a second plurality of transmission configuration states for the UE, wherein the second transmission configuration indicator list is associated with the second beam group (See Fig. 15 and steps 1506-1510: ¶. [0226]-¶. [0228]).

Regarding claim 4; Zhang discloses the method comprising: determining a first beam group identifier for the first beam group based at least in part on a first identifier for the first transmission configuration indicator list, wherein the first indication comprises the first beam group identifier (See Fig. 15: steps 1502-1508. ¶. [0224]-¶. [0226]); and determining a second beam group identifier for the second beam group based at least in part on a second identifier for the second transmission configuration indicator list, wherein the second indication comprises the second beam group identifier (See Fig. 15: ¶. [0226]-¶. [0228]).

Regarding claim 5; Zhang discloses the method further comprising: 
determining a first antenna panel supported by the UE, wherein the first antenna panel is a physical antenna panel at the UE and the first indication indicates the first antenna panel (See Fig. 1: A UE may comprise one or multiple uplink antenna panels. Each antenna panel may be associated with one or multiple antenna ports. Different antenna panels may target to different directions. For example, the directions may be different from each other relative to positions on a UE. Due to this directionality and/or as a result of a UE's rotation and/or movement, a UE panel may be selected to more effectively transmit uplink signals to a node. ¶. [0042]); and 
determining a second antenna panel supported by the UE, wherein the second antenna panel is a virtualized antenna panel comprising at least a second physical antenna panel at another device and the second indication indicates the second antenna panel (Zhang: using virtualized network functions or resource. ¶. [0201]-¶. [0203]).

Regarding claim 6; Zhang discloses the method further comprising: applying the activated capability level after an activation time period, wherein the first beam group is associated with a first activation time period and the second beam group is associated with a second activation time period (Zhang: For example, at time T1 and T2 corresponding to UE 130A and 130B respectively, the UE 130 may deactivate panel 2. For example, transmitted uplink signals 140A and 140B may be transmitted using panel 1. At time T3, UE 130C may deactivate panel 1 and activate panel 2. UE 130C may transmit transmitted uplink signal 140C using panel 2. ¶. [0044]).

Regarding claim 7; Zhang discloses the method further comprising: 
determining the first capability level of the UE based at least in part on a first number of multiple input multiple output transmission layers supported by the UE for the first beam group, wherein the first number of multiple input multiple output transmission layers supported by the UE is based at least in part on a first number of antenna ports (Zhang: ¶. [0172]); and 
determining the second capability level of the UE based at least in part on a second number of multiple input multiple output transmission layers supported by the UE for the second beam group, wherein the second number of multiple input multiple output transmission layers supported by the UE is based at least in part on a second number of antenna ports. (Zhang: ¶. [0172]).

Regarding claim 9; Zhang discloses the method further comprising: determining the first capability level of the UE based at least in part on a first number of beam switches per slot supported by the UE; and determining the second capability level of the UE based at least in part on a second number of beam switches per slot supported by the UE. (See Fig. 15: steps 1504-1506: ¶. [0225]-¶. [0226]).

Regarding claim 10; Zhang in view of LI discloses the method wherein the first number of beam switches per slot and the second number of beam switches per slot supported by the UE are based at least in part on a radio frequency switching time, a configuration between antenna panels at the UE, or both. (LI: ¶. [0037]).

Regarding claim 11; Zhang in view of LI discloses the method of claim 1, wherein receiving the signaling comprises: receiving a medium access control-control element (MAC-CE) indicating the activated capability level, wherein the MAC-CE indicates an antenna panel identifier or a transmission configuration indicator state list identifier associated with the activated capability level. (LI: The base station may send MAC signaling to a terminal. The MAC signaling may be configured to activate beam indication information respectively corresponding to n antenna panels. The beam indication information corresponding to one of the n antenna panels may be configured to indicate a corresponding beam when data transmission is performed by using the antenna panel. The MAC signaling may include an information element configured to instruct the terminal to activate the n antenna panels. ¶. [0007]-¶. [0008]).


Regarding claim 12; Zhang discloses a method for wireless communications at a Base Station, comprising: 
receiving, from a UE, a first indication of a first capability level of the UE, the first capability level corresponding to a first beam group of a plurality of beam groups (See Fig. 15: At step 1502, The UE to communicate with the gNB via the first communication panel, i.e., first beam group,. The UE can be configured to use beam reporting based on uplink beam selection, i.e., beam group,. In a beam reporting instance carried by the PUCCH and/or PUSCH, the UE can report the beam quality. For example, the beam quality may be reported using a Layer 1 Reference Signal Receiving Power (L1-RSRP). Note: either the beam quality or Signal Power RSRP could be analyzed as a capability level under the BRI. The UE may also report the measured panel index and/or beam index. Examples of these indexes may include a Synchronization Signal Block (SSB) and/or Channel State Information Reference Signal (CSI-RS) index. See ¶. [0244] and ¶. [0052]), wherein the UE supports each of the plurality of beam groups in a UE cooperation mode and each beam group of the plurality of beam groups is associated with a respective set of antenna components supported by the UE in the UE cooperation mode (See Fig. 3: This disclosure relates to antenna communications from user equipment (UE) to one or more nodes of a Next Generation Radio Access Network (NG-RAN) or a 5G communication network. Based on the communication parameters detected by the UE, the UE may activate particular antennas, antenna arrays, and/or antenna port groups to provide uplink communications to the node. ¶. [0041]);
receiving a second indication of a second capability level of the UE, the second capability level corresponding to a second beam group of the plurality of beam groups (See Figs. 14-15 and Zhang’s claims 5-6 for receiving a status message from the UE indicating activation of the second communication panel, i.e., second beam group,; and registering the second communication panel as being activated. See also step 1510 and ¶. [0228]); wherein the first beam group, the second beam group, or both corresponds to a virtual antenna panel comprising at least one physical antenna panel at another device associated with the UE cooperation mode (See Fig. 7: The antenna array 711 may comprise microstrip antennas or printed antennas that are fabricated on the surface of one or more printed circuit boards. The antenna array 711 may be formed in as a patch of metal foil (e.g., a patch antenna) in a variety of shapes, and may be coupled with the RF circuitry 706. ¶. [0168]);
selecting an activated capability level for the UE from the first capability level and the second capability level (See Fig. 15: In step 1510, the gNB may establish communications with the UE via a second communication panel of the UE. For example, in response to identifying the first communication panel as deactivated, the gNB may identify a second communication panel as being activated. ¶. [0228]); and 
transmitting, to the UE, signaling that indicates the activated capability level wherein the activated capability level is the second capability level (See Figs. 14-15: the gNB may identify a second communication panel as activated based on a monitoring of communication slots. For example, the gNB may identify at least one instance of an uplink signal transmitted or scheduled from the second communication panel within a number of slots before a current slot. Similarly, the gNB may identify at least one beam reporting instance within a number of slots before a current slot. Based on the monitoring, the gNB may establish communications and/or receive uplink transmissions from the UE via the second communication panel. ¶. [0228]-¶. [0229]).
Even though, Zhang teaches the method of transmitting the first indication corresponding to the first beam group for the panel activation, and transmitting the second indication corresponding to the second beam group for the second panel activation, Zhang doesn’t explicitly teach the UE for receiving the activated capability level from a Base Station.
However, LI further discloses the UE for receiving the activated capability level from a Base Station (LI: See Fig. 1 and 2: The method may be applied to a terminal. The terminal may receive Media Access Control (MAC) signaling sent from a base station. The MAC signaling may be configured to activate beam indication information respectively corresponding to “n” antenna panels. The beam indication information corresponding to one of then antenna panels may be configured to indicate a corresponding beam when data transmission is performed by using the antenna panel. ¶. [0007]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that the UE for receiving the activated capability level from a Base Station as taught by LI to have incorporated in the system of Zhang, so that it would provide to select the correct beams to perform data transmission for different antenna panels by the UE but also thereby improve the success rate of data transmission in the multi-antenna panel scenario. LI: ¶. [0031]. [Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Neither Zhang nor Li explicitly discusses a virtual antenna panel at the another device. 
However, Welle further teaches a virtual antenna panel at the another device. (See Fig. 3: By emulating the additional antenna, a virtual array having good receiving properties can be formed. A virtual array or a co-array can be formed by way of temporally alternating operation of the transmission means and corresponding evaluation of the received signals. Forming a virtual array by providing an additional transmission means in the form of the virtual transmission means may contribute to forming receiving arrays or co-arrays. ¶. [0031]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a virtual antenna panel at the another device as taught by Welle to have incorporated in the system of Zhang, so that it would provide to receive a high quality of signal measurement to be achieved. Welle: ¶. [0006].


Regarding claim 13; Zhang discloses the method further comprising: communicating with the UE according to the activated capability level and a corresponding beam group, wherein the activated capability level is associated with the corresponding beam group for communications with the UE (See Figs. 14-15 and Zhang’s claims 5-6 for receiving a status message from the UE indicating activation of the second communication panel, i.e., second beam group,; and registering the second communication panel as being activated. See also step 1510 and ¶. [0228]).

Regarding claim 14; Zhang discloses the method further comprising: 
transmitting, to the UE, a first configuration for a first transmission configuration indicator list, the first transmission configuration indicator list including a first plurality of transmission configuration states for the UE, wherein the first transmission configuration indicator list is associated with the first beam group (See Fig. 15: steps 1502-1508. ¶. [0224]-¶. [0226]); and 
transmitting, to the UE, a second configuration for a second transmission configuration indicator list, the second transmission configuration indicator list including a second plurality of transmission configuration states for the UE, wherein the second transmission configuration indicator list is associated with the second beam group (See Fig. 15 and steps 1506-1510: ¶. [0226]-¶. [0228]).

Regarding claim 15; Zhang discloses the method further comprising: communicating with the UE according to a number of multiple input multiple output transmission layers, wherein the number of multiple input multiple output transmission layers is based at least in part on the activated capability level. (Zhang: ¶. [0172] and ¶. [0224-0226]).

Regarding claim 16; Zhang discloses the method further comprising: transmitting, to the UE, downlink control information that schedules data for the UE; and communicating, after an activation time period, the data with the UE, wherein the activation time period is based at least in part on the activated capability level (Zhang: For example, at time T1 and T2 corresponding to UE 130A and 130B respectively, the UE 130 may deactivate panel 2. For example, transmitted uplink signals 140A and 140B may be transmitted using panel 1. At time T3, UE 130C may deactivate panel 1 and activate panel 2. UE 130C may transmit transmitted uplink signal 140C using panel 2. ¶. [0044]).

Regarding claim 17; Zhang discloses the method further comprising: switching from using the first beam group to the second beam group within a slot; and communicating with the UE using the second beam group, wherein a number of switches between the first beam group and the second beam group within the slot is based at least in part on the activated capability level. (See Fig. 15: steps 1504-1506: ¶. [0225]-¶. [0226]).

Regarding claim 18; LI discloses the method wherein transmitting the signaling comprises: transmitting, to the UE, a medium access control control element (MAC-CE) indicating the activated capability level, wherein the MAC-CE indicates an antenna panel identifier of the UE or a transmission configuration indicator state list identifier associated with the activated capability level (LI: The base station may send MAC signaling to a terminal. The MAC signaling may be configured to activate beam indication information respectively corresponding to n antenna panels. The beam indication information corresponding to one of the n antenna panels may be configured to indicate a corresponding beam when data transmission is performed by using the antenna panel. The MAC signaling may include an information element configured to instruct the terminal to activate the n antenna panels. ¶. [0007]-¶. [0008]).

Regarding claim 19; Zhang discloses the method wherein the base station comprises one or more transmission and reception points for communications with the UE (See Fig. 2: RAN 210 and UE 201. ¶. [0062]).


Regarding claim 20; Zhang discloses an apparatus for wireless communications at a user equipment (UE) (See Fig. 2 and its components: ¶. [0062]), comprising: a processor; instructions stored in the memory and executable by the processor to cause the apparatus to: 
transmit, to a base station, a first indication of a first capability level of the UE, the first capability level corresponding to a first beam group of a plurality of beam groups (See Fig. 15: At step 1502, The UE to communicate with the gNB via the first communication panel, i.e., first beam group,. The UE can be configured to use beam reporting based on uplink beam selection, i.e., beam group,. In a beam reporting instance carried by the PUCCH and/or PUSCH, the UE can report the beam quality. For example, the beam quality may be reported using a Layer 1 Reference Signal Receiving Power (L1-RSRP). Note: either the beam quality or Signal Power RSRP could be analyzed as a capability level under the BRI. The UE may also report the measured panel index and/or beam index. Examples of these indexes may include a Synchronization Signal Block (SSB) and/or Channel State Information Reference Signal (CSI-RS) index. See ¶. [0244] and ¶. [0052]), wherein the UE supports each of the plurality of beam groups in a UE cooperation mode and each beam group of the plurality of beam groups is associated with a respective set of antenna components supported by the UE in the UE cooperation mode (See Fig. 3: This disclosure relates to antenna communications from user equipment (UE) to one or more nodes of a Next Generation Radio Access Network (NG-RAN) or a 5G communication network. Based on the communication parameters detected by the UE, the UE may activate particular antennas, antenna arrays, and/or antenna port groups to provide uplink communications to the node. ¶. [0041]);
transmit, to the base station, a second indication of a second capability level of the UE, the second capability level corresponding to a second beam group of the plurality of beam groups (See Figs. 14-15 and Zhang’s claims 5-6 for receiving a status message from the UE indicating activation of the second communication panel, i.e., second beam group; and registering the second communication panel as being activated. See also step 1510 and ¶. [0228]); wherein the first beam group, the second beam group, or both corresponds to a virtual antenna panel comprising at least one physical antenna panel at another device associated with the UE cooperation mode (See Fig. 7: The antenna array 711 may comprise microstrip antennas or printed antennas that are fabricated on the surface of one or more printed circuit boards. The antenna array 711 may be formed in as a patch of metal foil (e.g., a patch antenna) in a variety of shapes, and may be coupled with the RF circuitry 706. ¶. [0168]);
receive signaling that indicates an activated capability level for the UE, wherein the activated capability level is the second capability level (See Fig. 15: In step 1510, the gNB may establish communications with the UE via a second communication panel of the UE. For example, in response to identifying the first communication panel as deactivated, the gNB may identify a second communication panel as being activated. ¶. [0228]); and 
communicate with the base station based at least in part on the activated capability level using a corresponding beam group and the respective set of antenna components (See Figs. 14-15: the gNB may identify a second communication panel as activated based on a monitoring of communication slots. For example, the gNB may identify at least one instance of an uplink signal transmitted or scheduled from the second communication panel within a number of slots before a current slot. Similarly, the gNB may identify at least one beam reporting instance within a number of slots before a current slot. Based on the monitoring, the gNB may establish communications and/or receive uplink transmissions from the UE via the second communication panel. ¶. [0229]).
Zhang further states that an antenna panel may refer to an antenna port(s) group, i.e., beam group, because antenna generates beam. See ¶. [0058].
Even though, Zhang teaches the method of transmitting the first indication corresponding to the first beam group for the panel activation, and transmitting the second indication corresponding to the second beam group for the second panel activation, Zhang doesn’t explicitly teach the UE for receiving the activated capability level from a Base Station.
However, LI further discloses the UE for receiving the activated capability level from a Base Station (LI: See Fig. 1 and 2: The method may be applied to a terminal. The terminal may receive Media Access Control (MAC) signaling sent from a base station. The MAC signaling may be configured to activate beam indication information respectively corresponding to “n” antenna panels. The beam indication information corresponding to one of then antenna panels may be configured to indicate a corresponding beam when data transmission is performed by using the antenna panel. ¶. [0007]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that the UE for receiving the activated capability level from a Base Station as taught by LI to have incorporated in the system of Zhang, so that it would provide to select the correct beams to perform data transmission for different antenna panels by the UE but also thereby improve the success rate of data transmission in the multi-antenna panel scenario. LI: ¶. [0031].
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Neither Zhang nor Li explicitly discusses a virtual antenna panel at the another device. 
However, Welle further teaches a virtual antenna panel at the another device. (See Fig. 3: By emulating the additional antenna, a virtual array having good receiving properties can be formed. A virtual array or a co-array can be formed by way of temporally alternating operation of the transmission means and corresponding evaluation of the received signals. Forming a virtual array by providing an additional transmission means in the form of the virtual transmission means may contribute to forming receiving arrays or co-arrays. ¶. [0031]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a virtual antenna panel at the another device as taught by Welle to have incorporated in the system of Zhang, so that it would provide to receive a high quality of signal measurement to be achieved. Welle: ¶. [0006].

Regarding claim 21; Zhang discloses the apparatus wherein the instructions are further executable by the processor to cause the apparatus to: 
determine a first beam group identifier for the first beam group based at least in part on a first panel identifier for a first antenna panel supported by the UE, the first antenna panel comprising a first set of antenna components associated with a first number of antenna ports, wherein the first indication comprises the first beam group identifier (Zhang: ¶. [0011]); 
determine a second beam group identifier for the second beam group based at least in part on a second panel identifier for a second antenna panel supported by the UE, the second antenna panel comprises a second set of antenna components associated with a second number of antenna ports, wherein the second indication comprises the second beam group identifier (Zhang: ¶. [0018]).

Regarding claim 22: Zhang discloses the apparatus wherein the instructions are further executable by the processor to cause the apparatus to:
receive, from the base station, a first configuration for a first transmission configuration indicator list, the first transmission configuration indicator list including a first plurality of transmission configuration states for the UE, wherein the first transmission configuration indicator list is associated with the first beam group (See Fig. 15: steps 1502-1508. ¶. [0224]-¶. [0226]); and 
receive, from the base station, a second configuration for a second transmission configuration indicator list, the second transmission configuration indicator list including a second plurality of transmission configuration states for the UE, wherein the second transmission configuration indicator list is associated with the second beam group (See Fig. 15 and steps 1506-1510: ¶. [0226]-¶. [0228]).

Regarding claim 23: Zhang discloses the apparatus wherein the instructions are further executable by the processor to cause the apparatus to:
determine a first beam group identifier for the first beam group based at least in part on a first identifier for the first transmission configuration indicator list, wherein the first indication comprises the first beam group identifier (See Fig. 15: steps 1502-1508. ¶. [0224]-¶. [0226]); and 
determine a second beam group identifier for the second beam group based at least in part on a second identifier for the second transmission configuration indicator list, wherein the second indication comprises the second beam group identifier (See Fig. 15: ¶. [0226]-¶. [0228]).

Regarding claim 24; Zhang discloses the apparatus wherein the instructions are further executable by the processor to cause the apparatus to:
determine a first antenna panel supported by the UE, wherein the first antenna panel is a physical antenna panel at the UE and the first indication indicates the first antenna panel (See Fig. 1: A UE may comprise one or multiple uplink antenna panels. Each antenna panel may be associated with one or multiple antenna ports. Different antenna panels may target to different directions. For example, the directions may be different from each other relative to positions on a UE. Due to this directionality and/or as a result of a UE's rotation and/or movement, a UE panel may be selected to more effectively transmit uplink signals to a node. ¶. [0042]); and 
determine a second antenna panel supported by the UE, wherein the second antenna panel is a virtualized antenna panel comprising at least a second physical antenna panel at another device and the second indication indicates the second antenna panel (Zhang: using virtualized network functions or resource. ¶. [0201]-¶. [0203]).

Regarding claim 25; Zhang discloses the apparatus wherein the instructions are further executable by the processor to cause the apparatus to:
apply the activated capability level after an activation time period, wherein the first beam group is associated with a first activation time period and the second beam group is associated with a second activation time period (Zhang: For example, at time T1 and T2 corresponding to UE 130A and 130B respectively, the UE 130 may deactivate panel 2. For example, transmitted uplink signals 140A and 140B may be transmitted using panel 1. At time T3, UE 130C may deactivate panel 1 and activate panel 2. UE 130C may transmit transmitted uplink signal 140C using panel 2. ¶. [0044]).

Regarding claim 26; Zhang discloses an apparatus for wireless communications at a base station (See Fig. 2 and its components: ¶. [0062]), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the 6 apparatus to: 
receive, from a UE, a first indication of a first capability level of the UE, the first capability level corresponding to a first beam group of a plurality of beam groups (See Fig. 15: At step 1502, The UE to communicate with the gNB via the first communication panel, i.e., first beam group,. The UE can be configured to use beam reporting based on uplink beam selection, i.e., beam group,. In a beam reporting instance carried by the PUCCH and/or PUSCH, the UE can report the beam quality. For example, the beam quality may be reported using a Layer 1 Reference Signal Receiving Power (L1-RSRP). Note: either the beam quality or Signal Power RSRP could be analyzed as a capability level under the BRI. The UE may also report the measured panel index and/or beam index. Examples of these indexes may include a Synchronization Signal Block (SSB) and/or Channel State Information Reference Signal (CSI-RS) index. See ¶. [0244] and ¶. [0052]), wherein the UE supports each of the plurality of beam groups in a UE cooperation mode and each beam group of the plurality of beam groups is associated with a respective set of antenna components supported by the UE in the UE cooperation mode (See Fig. 3: This disclosure relates to antenna communications from user equipment (UE) to one or more nodes of a Next Generation Radio Access Network (NG-RAN) or a 5G communication network. Based on the communication parameters detected by the UE, the UE may activate particular antennas, antenna arrays, and/or antenna port groups to provide uplink communications to the node. ¶. [0041]);
receive a second indication of a second capability level of the UE, the second capability level corresponding to a second beam group of the plurality of beam groups (See Figs. 14-15 and Zhang’s claims 5-6 for receiving a status message from the UE indicating activation of the second communication panel, i.e., second beam group,; and registering the second communication panel as being activated. See also step 1510 and ¶. [0228]), wherein the first beam group, the second beam group, or both corresponds to a virtual antenna panel comprising at least one physical antenna panel at another device associated with the UE cooperation mode (See Fig. 7: The antenna array 711 may comprise microstrip antennas or printed antennas that are fabricated on the surface of one or more printed circuit boards. The antenna array 711 may be formed in as a patch of metal foil (e.g., a patch antenna) in a variety of shapes, and may be coupled with the RF circuitry 706. ¶. [0168]);
select an activated capability level for the UE from the first capability level and the second capability level (See Fig. 15: In step 1510, the gNB may establish communications with the UE via a second communication panel of the UE. For example, in response to identifying the first communication panel as deactivated, the gNB may identify a second communication panel as being activated. ¶. [0228]); and 
transmit, to the UE, signaling that indicates the activated capability level wherein the activated capability level is the second capability level (See Figs. 14-15: the gNB may identify a second communication panel as activated based on a monitoring of communication slots. For example, the gNB may identify at least one instance of an uplink signal transmitted or scheduled from the second communication panel within a number of slots before a current slot. Similarly, the gNB may identify at least one beam reporting instance within a number of slots before a current slot. Based on the monitoring, the gNB may establish communications and/or receive uplink transmissions from the UE via the second communication panel. ¶. [0228]-¶. [0229]).
Even though, Zhang teaches the method of transmitting the first indication corresponding to the first beam group for the panel activation, and transmitting the second indication corresponding to the second beam group for the second panel activation, Zhang doesn’t explicitly teach the UE for receiving the activated capability level from a Base Station.
However, LI further discloses the UE for receiving the activated capability level from a Base Station (LI: See Fig. 1 and 2: The method may be applied to a terminal. The terminal may receive Media Access Control (MAC) signaling sent from a base station. The MAC signaling may be configured to activate beam indication information respectively corresponding to “n” antenna panels. The beam indication information corresponding to one of then antenna panels may be configured to indicate a corresponding beam when data transmission is performed by using the antenna panel. ¶. [0007]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that the UE for receiving the activated capability level from a Base Station as taught by LI to have incorporated in the system of Zhang, so that it would provide to select the correct beams to perform data transmission for different antenna panels by the UE but also thereby improve the success rate of data transmission in the multi-antenna panel scenario. LI: ¶. [0031].
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Neither Zhang nor Li explicitly discusses a virtual antenna panel at the another device. 
However, Welle further teaches a virtual antenna panel at the another device. (See Fig. 3: By emulating the additional antenna, a virtual array having good receiving properties can be formed. A virtual array or a co-array can be formed by way of temporally alternating operation of the transmission means and corresponding evaluation of the received signals. Forming a virtual array by providing an additional transmission means in the form of the virtual transmission means may contribute to forming receiving arrays or co-arrays. ¶. [0031]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a virtual antenna panel at the another device as taught by Welle to have incorporated in the system of Zhang, so that it would provide to receive a high quality of signal measurement to be achieved. Welle: ¶. [0006].

Regarding claim 27; Zhang discloses the apparatus wherein the instructions are further executable by the processor to cause the apparatus to: communicate with the UE according to the activated capability level and a corresponding beam group, wherein the activated capability level is associated with the corresponding beam group for communications with the UE (See Figs. 14-15 and Zhang’s claims 5-6 for receiving a status message from the UE indicating activation of the second communication panel, i.e., second beam group,; and registering the second communication panel as being activated. See also step 1510 and ¶. [0228]).

Regarding claim 28; Zhang discloses the apparatus wherein the instructions are further executable by the processor to cause the apparatus to: 
transmit, to the UE, a first configuration for a first transmission configuration indicator list, the first transmission configuration indicator list including a first plurality of transmission configuration states for the UE, wherein the first transmission configuration indicator list is associated with the first beam group (See Fig. 15: steps 1502-1508. ¶. [0224]-¶. [0226]); and 
transmit, to the UE, a second configuration for a second transmission configuration indicator list, the second transmission configuration indicator list including a second plurality of transmission configuration states for the UE, wherein the second transmission configuration indicator list is associated with the second beam group (See Fig. 15 and steps 1506-1510: ¶. [0226]-¶. [0228]).

Regarding claim 29; Zhang discloses the apparatus wherein the instructions are further executable by the processor to cause the apparatus to: communicate with the UE according to a number of multiple input multiple output transmission layers, wherein the number of multiple input multiple output transmission layers is based at least in part on the activated capability level. (Zhang: ¶. [0172] and ¶. [0224-0226]).

Regarding claim 30; Zhang discloses the apparatus wherein the instructions are further executable by the processor to cause the apparatus to: 
transmit, to the UE, downlink control information that schedules data for the UE; and 
communicate, after an activation time period, the data with the UE, wherein the activation time period is based at least in part on the activated capability level (Zhang: For example, at time T1 and T2 corresponding to UE 130A and 130B respectively, the UE 130 may deactivate panel 2. For example, transmitted uplink signals 140A and 140B may be transmitted using panel 1. At time T3, UE 130C may deactivate panel 1 and activate panel 2. UE 130C may transmit transmitted uplink signal 140C using panel 2. ¶. [0044]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
In response to the amendment as filed on 08/24/2022, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action 1is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416